UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1757



In Re: MUZIO ROBERTO and MARY K. ROBERTO,

                                                            Debtors.
_________________________


MUZIO B. ROBERTO; MARY K. ROBERTO,

                                              Debtors - Appellants,

          versus


JOSEPH NAPOLI; MARION NAPOLI,

                                              Creditors - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-98-4097-AW, BK-98-12440-PM, 98-A1445-PM, CA-99-35-AW)


Submitted:   September 30, 1999           Decided:   October 8, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muzio B. Roberto, Mary K. Roberto, Appellants Pro Se.       Matthew
Wilson Black, Jr., HEENEY, ARMSTRONG & HEENEY, Rockville, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Muzio and Mary Roberto appeal from the district court’s order

affirming the bankruptcy court’s order dismissing their complaint

to recover $102,000.   Because the Robertos seek to set aside a

state court judgment, the bankruptcy court properly dismissed the

claim under the Rooker-Feldman doctrine.   See Rooker v. Fidelity

Trust Co., 263 U.S. 413 (1923); District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462 (1983).   Accordingly, we affirm.

We deny the motions for sanctions and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2